Citation Nr: 1234975	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  11-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss through November 3, 2011, then a disability rating greater than 20 percent until January 13, 2012, and a disability rating greater than 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel
INTRODUCTION

The Veteran had active service from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

A videoconference Board hearing was held at the RO in August 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board remanded the issue in October 2011 and May 2012 for further development.  

In a June 2012 rating decision, a 70 percent disability rating was granted, effective January 13, 2012.  There is no claim or evidence of record dated January 13, 2012, and the VA examination referred to in the rating decision was dated June 13, 2012.  Nonetheless, the Veteran has been granted the 70 percent disability rating effective January 13, 2012; therefore, the Board has indicated the issue on appeal as given on the title page.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At a January 2009 VA audiology consultation, the Veteran's bilateral hearing loss was manifested by Level III hearing acuity in the right ear, and by Level III hearing acuity in the left ear, with minimum speech recognition scores of 84 percent bilaterally.  

2.  At the July 2009 fee-based VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level III hearing acuity in the right ear, and by Level II hearing acuity in the left ear, with minimum speech recognition scores of 90 percent in the right ear and 92 percent in the left ear.  

2.  At the November 3, 2011 fee-based VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level V hearing acuity in the right ear, and by Level VI hearing acuity in the left ear. 

3.  At the June 13, 2012, fee-based VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level IX hearing acuity in the right ear, and by Level X hearing acuity in the left ear, with minimum speech recognition scores of 44 percent and 40 percent respectively.   
 

CONCLUSION OF LAW

The criteria for an initial compensable disability rating through November 3, 2011, a disability rating in excess of 20 percent through January 13, 2012, and a disability rating in excess of 70 percent thereafter for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1). 

The appeal for a higher initial rating for bilateral hearing loss arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran. 

The Veteran was provided VA examinations in July 2009, November 2011, and June 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal. 

The fee-based VA examiners in 2009, 2011, and 2012 noted that the Veteran had difficulty understanding speech in noisy situations, to include determining the direction of speech.  These examinations addressed the effect of hearing loss on daily life for the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  All three examinations included a complete audiogram, to include determination of speech thresholds and word recognition percentages in 2009 and 2012 when the examiners found the scores appropriate for the Veteran.  The VA examinations were adequate for rating purposes because they addressed the specific symptoms of the Veteran in terms of the VA Schedule for Rating Disabilities, they evaluated the complete picture of the Veteran's disability, and they elicited sufficient information to decide the claim. 

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence, including the raw data from the January 2009 audiology consultation in substantial compliance with the May 2012 remand directions and the Veteran was provided with a VA examination in June 2012 which was adequate to adjudicate the claim and which substantially complied with the 2012 remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the VLJ noted the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and that the Veteran's testimony would focus on the issue of entitlement to an increased rating for bilateral hearing loss.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran's bilateral hearing loss had worsened since his prior evaluation.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any treatment of the Veteran's hearing loss. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  Conversely, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the Veteran's current level of disability with respect to the bilateral hearing loss, the main element of the issue on appeal.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to a higher rating for bilateral hearing loss, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Dingess/Hartman, 19 Vet. App. at 486. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 
When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. 

The Veteran sought private assessments for his bilateral hearing loss in the years prior to his original claim.  A November 1998 private assessment noted his hearing acuity had decreased gradually over the previous several years.  The November 1998 audiogram, of record in graph form, indicated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
85
100
LEFT
20
20
30
75
100

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 61.25 decibels in the right ear; the average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 56.25 decibels in the left ear.  The private audiologist observed speech recognition of 96 percent on the right and 92 percent on the left.  The Board will give every benefit of the doubt to the Veteran and use these speech recognition scores.   

Applying the test results of the private November 1998 hearing loss evaluation to Table VI of the Rating Schedule, results in a Roman numeric designation of Level II for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's now service-connected bilateral hearing loss in November 1998.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran had another private hearing evaluation in February 2005.  The February 2005 audiogram, also of record in graph form, indicated the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
70
90
LEFT
20
20
45
80
100

The February 2005 audiologist noted there had been no significant change in pure tone thresholds.  

The average of the February 2005 private puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 58.75 decibels in the right ear; the average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 61.25 decibels in the left ear.  The private audiologist found speech recognition of 88 percent in the right ear and 84 percent in the left ear.

Applying the February 2005 evaluation and audiogram results to Table VI of the Rating Schedule, results in a Roman numeric designation of Level III for the right ear and Level III for the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Applying the Roman numeric designations to Table VII, the result is also a noncompensable rating for the Veteran's now service-connected bilateral hearing loss as of February 2005.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The July 2008 private audiogram, also in graph form, was interpreted by the private audiologist who found no significant change in pure tone thresholds and no speech recognition percentages were given.  

The Veteran sought VA treatment and in January 2009 had an audiology consultation.  An audiogram was administered.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
70
95
LEFT
20
30
50
80
100

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 61.25 decibels in the right ear; the average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 65 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list at the January 2009 audiology consultation were 84 percent for the right ear, and 84 percent for the left ear. 

Applying the test results of the January 2009 VA audiology consultation to Table VI of the Rating Schedule, results in a Roman numeric designation of Level III for the right ear and Level III for the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss as of January 2009.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

The Veteran submitted the original claim in late January 2009 and underwent a fee-based VA audiological examination in July 2009.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
55
80
95
LEFT
20
35
50
85
110

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 63.75 decibels in the right ear; the average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 70 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list at the July 2009 VA audiology examination were 90 percent for the right ear, and 92 percent for the left ear. 

Applying the test results of the fee-based July 2009 VA audiometric examination to Table VI of the Rating Schedule, results in a Roman numeric designation of Level III for the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Applying the Roman numeric designations to Table VII, the result continues to be a non-compensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

The Veteran disagreed with the disability rating and contended that his hearing loss was more severe than rated.  The Board finds the noncompensable rating initially awarded to have been warranted.  The numerical results of the private audiograms in addition to the January 2009 VA audiology consultation and the July 2009 fee-based VA audiological examination and the reached speech recognitions percentages all fell within the noncompensable criteria.  The Board acknowledges the Veteran's frustration with what appeared to be improved speech recognition scores, as found on the fee-based July 2009 VA audiological examination when compared to the earlier hearing acuity evaluations; however, that the Veteran disagreed with the speech recognition percentages did not render them invalid or the examination invalid, as the overall evaluation remained non-compensable.   

Following remand, the Veteran was afforded a fee-based VA audiological examination on November 3, 2011.  The examiner was the same audiologist who conducted the July 2009 fee-based examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
80
100
LEFT
25
45
55
85
100

Speech audiometry revealed speech recognition ability of 28 percent in the right ear and of 38 percent in the left ear.  The examiner indicated that the use of the speech discrimination score was not appropriate for this Veteran because of difficulties (language, cognitive problems, inconsistent speech discrimination scores, etc.) that made the combined use of pure tone average and speech discrimination scores inappropriate.  The examiner noted that the 2011 speech recognition scores showed a significant degradation when compared to the 2009 scores, though the examiner could not account for the discrepancy.  

The average of the November 3, 2011, puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 68.75 decibels in the right ear; the average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 71.25 decibels in the left ear.  As the examiner found the speech recognition scores obtained in November 2011 inappropriate, and there are no other speech recognition scores from any other contemporary source, the 28 percent and 38 percent scores will not be used.   

Applying the test results of the November 3, 2011, fee-based VA audiometric examinations to Table VIA of the Rating Schedule, which is the Table for numeric designation of hearing impairment based only on puretone threshold average, results in a Roman numeric designation of Level V for the right ear and Level VI for the left ear.  38 C.F.R. § 4.85, Table VIA (2011).  Applying these Roman numeric designations to Table VII, the result is a 20 percent rating for the Veteran's service-connected bilateral hearing loss, as of November 3, 2011.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

Finally, the Veteran was afforded another fee-based VA audiological examination at the same facility, though with a different fee-based examiner, on June 3, 2012.  The Board did not find any medical evidence from any source or statement evidence in the claims file that was dated January 3, 2012.  

On the authorized audiological evaluation on June 13, 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35 
50
70
90
110
LEFT
45
55
70
95
110

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 40 percent in the left ear.  The examiner found the use of speech discrimination scores were appropriate for the Veteran.  

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 80 decibels in the right ear; the average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 82.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list at the June 13, 2012 fee-based VA audiology examination were 44 percent for the right ear, and 40 percent for the left ear. 

Applying the test results of the June 13, 2012,fee-based VA audiometric examinations to Table VI of the Rating Schedule, results in a Roman numeric designation of Level IX for the right ear and Level X for the left ear.  38 C.F.R. 
§ 4.85, Table VI (2011).  Applying the Roman numeric designations to Table VII, the result is a 70 percent rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The Appeals Management Center determined this rating was effective January 13, 2012 in the rating decision issued in June 2012.  The Board has no authority to change this effective date.  The 70 percent disability rate is appropriate for this appeal period.  

There is an alternative method for rating hearing loss disability which can be used if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz  are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2011).  Each ear is to be evaluated separately under this part of the regulations.  This provision does not apply to any of the audiology consultations or the fee-based VA audiology examination results.   

The Board finds that each fee-based VA examination was sufficient.  While the Veteran expressed his disagreement and his contention that his bilateral hearing loss was more severe than determined by the examiners, sheer disagreement is an insufficient basis to invalidate the examinations.  Further, the VA examinations complied with the requirements in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The examiners noted the effects on daily activity including that the Veteran complained of an inability to distinguish speech in a noisy room or when he could not face the speaker.  The record was reviewed and contained reports of VA fittings and cleanings for the Veteran's hearing aids.  The record contains no other audiological findings than those considered above.

There are no other audiometric testing results for the remainder of the appeal period.  Thus, a rating greater than 70 percent from January 13, 2012, is not supported by the evidence of record as the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

For these reasons, the Board finds that the criteria for an initial compensable disability rating through November 3, 2011, a disability rating greater than 20 percent through January 13, 2012, and a disability rating greater than 70 percent thereafter for bilateral hearing loss have not been met or approximated.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

Extraschedular Consideration 

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Veteran has reported decreased hearing acuity.  The Veteran received fee-based audiological examinations that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores, when available.  The speech recognition testing is schedular rating criteria recognition of an inability to hear some words in normal conversation.  While the Veteran has asserted the examination in 2009 was insufficient because he believed his hearing loss was more severe, the Board has not found any reason to doubt the accuracy of any of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding an increased rating for bilateral hearing loss. 
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. 

In the absence of exceptional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disabilities, so is adequate to rate the Veteran's service-connected bilateral hearing loss, so that referral for extraschedular consideration is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board finds that the issue of unemployability has not been raised by the Veteran or otherwise reasonable raised by the record.


ORDER

Entitlement to an initial compensable disability rating through November 3, 2011, for a disability rating in excess of 20 percent through January 13, 2012, and for a disability rating in excess of 70 percent for bilateral hearing loss is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


